DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: The specification should be amended to reflect the current status of all prior related applications. 
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: It is noted that new claims 171-194 were filed on 11/22/21 after the original filing date of 8/19/21. There is no description of any kits as provided for in the claims. 
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”.
	It is noted that although the claims mentions “gas”, no gas is positively claimed as a structural element of the invention. There is no requirement for any gas under any type of pressure ever to be present. If applicant intends to apparatus to comprise a gas source, then the claims should clearly provide for such. There is no requirement for any performance of any gas distribution of any unclaimed gas. There is no structure claimed that is capable of providing any vacuum nor positive pressure to anything. The claims are directed to an apparatus not a process of use. References to such are directed to intended use and/or process steps.
A claim is only limited by positively claimed elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. MPEP 2115    Material or Article Worked Upon by Apparatus. The gas is a material intended to be worked upon and does not further structurally limit the invention. 
It is noted that the claims provide for various “configured to” clauses that are directed to what is possible/intended to occur, not required to occur. For example, the configured to receive gas under pressure/vacuum phrases do not provide for any structural connectivity of the pressure and vacuum to any channel and nor is any gas required to be transported from any channels to the ports.
It is noted that the term “selectively” employed throughout the claim does not provide for any further structural requirement. One can choose to select to perform the respective acts if one desires or not. It is presumed that applicant intends for the configured to phrase to read as “configured to be selectively and independently coupled to the manifold”. If so, then then the claims should be amended as such. 
	It is noted that the term “or more” is directed to an alternative not a requirement. What follows the phrase is not a structural requirement. See claims 179, 182, 184, and 187. 
	It is noted that the claims are directed to an apparatus not a process of use. The various “when” clauses employed throughout the claims (181, 182, 185) are directed to conditions. There is no requirement for the conditions to ever occur. There is no requirement for the elements to ever used in any process steps including coupling, connecting any of the elements to each other or anything else. Furthermore, there is no requirement for any vertical movement of the single dispense head to ever occur nor be obstructed by anything.  
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 171, 174-178, 182-183, and 185-194 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 171, 182, and 188, it is unclear what is the structural nexus, connectivity of  the single dispense head, vacuum port, and pressure port of each of the plurality of pipette channels. 
As to claims 175-175, it is unclear what is the nexus of the three/five pipette channels to the prior plurality of pipette channels. It is unclear if they are amongst the plurality or different from the plurality of pipette channels.
As to claim, 176, 178, 185, 189, and 191 it is unclear which/what single dispense head is being referenced by the phrase “the single dispense head” because claims 171, 182, 188  provide for a plurality of dispense heads. 
As to claim 177, it is unclear what is the structural nexus of the “one pressure cross-channel” and “one vacuum cross-channel” to the prior plurality of pressure cross-channels and plurality of vacuum cross-channel. It is further unclear what is the structural nexus of “a pipette channel” to the plurality of pipette channels.
As to claim 178 and 187, it is unclear what/which pressure port and vacuum port are being referenced by the phrases “the pressure port” and vacuum port, because claims 171 and 182, respectively provide for a plurality of such ports.  
As to claim 183, it is unclear what is the structural nexus of the “single pressure channel” and “single vacuum channel” to the respective prior a pressure channel and a vacuum channel. It is unclear if they are the same or different.
Claim 186 recites the limitation "the interface between the manifold and the respective pipette channel".  There is insufficient antecedent basis for this limitation in the claims. No coupling is required to occur. Therefore, the interface and electrical connectors are conditional. See remarks directed to the “when” clause of claim 182.
As to claim 190, it appears as if the term “of” is missing after “plurality”.
As to 191, it is unclear what is meant by “another portion of the pipette channel” because no prior portion as been previously mentioned. Furthermore, it is unclear which/what pipette channel is being referenced by phrase, “the pipette channel”.
As to claim 192, it is unclear what is meant by “a pipette tip engaged”. It is noted that no pipette tip has been positively claimed as element of invention. It is unclear what is required of a pipette tip for it be engaged.
As to claim 194, it is unclear to who, where, and/or what control signals are allowed to be communicated. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 171-194 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-7, 10-11, 23-25, 29-30, 38 and 56-57 of U.S. Patent No. 10,168,347. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent encompasses the scope of the instant claims by including the same or equivalent structural elements as those of the instant claims.
Claims 171-194 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6, 9, 11, 27, 30, 43, 48, 53-56, and 75-76 of U.S. Patent No. 10,451,644. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent encompasses the scope of the instant claims by including the same or equivalent structural elements as those of the instant claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Westad; Nathan Luther et al.; LaChance; Stephen et al.; Kopp; Martin et al.; Peters; Kevin F.; Haack; Carsten et al.; Renaud; Philippe et al.; Ermakov; Sergey V.; O'Brien; Thomas Matthew et al.; Karg, Jeffrey A.  et al.; and Kietzmann; Markus et al. disclose dispensing devices. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-5:30pm; off every other Friday..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN R GORDON/Primary Examiner, Art Unit 1798